IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00327-CR

JOSE LUIS VEGA, JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 249th District Court
                              Johnson County, Texas
                              Trial Court No. F44878


                          MEMORANDUM OPINION

      Jose Luis Vega, Jr. was convicted of two counts of delivery of a controlled

substance and one count of possession of a controlled substance. See TEX. HEALTH &

SAFETY CODE ANN. §§ 481.112(d); 481.115(c) (West 2010). He was sentenced to 10 years,

25 years, and 5 years, respectively, in prison. We affirm.

      In one issue, Vega contends that the jury charge was erroneous because it was

missing an instruction on inducement by criminal informants, in other words,
entrapment by a confidential informant.1 Entrapment is a defensive issue. TEX. PENAL

CODE ANN. § 8.06 (West 2011). Vega did not request this particular instruction and did

not object to its omission in the charge; thus it is not preserved. See TEX. CODE CRIM.

PROC. ANN. art 36.14; Posey v. State, 966 S.W.2d 57, 61 (Tex. Crim. App. 1998) (“The

„plain‟ language of Article 36.14 makes clear that a defendant must object to the charge

before he may be heard to complain on appeal about „errors claimed to have been

committed in the charge, as well as errors claimed to have been committed by

omissions therefrom or in failing to charge upon issues arising from the facts.‟”). The

principles of Almanza2 do not apply to omissions from the jury charge of defensive

issues that have not been properly preserved by a defendant‟s request or objection.

Posey, 966 S.W.2d at 60. Because Vega‟s complaint has not been preserved, his sole issue

is overruled.

          The trial court‟s judgments are affirmed.



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 30, 2012
Do not publish
[CRPM]


1An instruction on entrapment by a law enforcement officer was included in the charge. He does not
contend this instruction was erroneous.

2   Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App. 1984).

Vega v. State                                                                               Page 2